t c summary opinion united_states tax_court janet s smiley petitioner v commissioner of internal revenue respondent docket no 8049-08s filed date janet s smiley pro_se matthew a mendizabal for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioner’s tax_year and a sec_6662 penalty of dollar_figure the income_tax deficiency was based on petitioner’s failure to report two items of income petitioner now agrees that the items should have been reported but she contends that her actions were reasonable and that no sec_6662 penalty should apply to the portion of the underpayment attributable to either income adjustment that penalty is the only issue remaining for the court’s consideration background petitioner resided in california at the time her petition was filed she was employed before as a legal assistant and performed both clerical and paralegal work although petitioner was licensed to practice law she never practiced petitioner had no background in tax law and did little or no legal research in performing her employment duties before petitioner became severely depressed and was unable to continue working at the onset of her depression petitioner took several prescription medicines for her condition the medication coupled with her condition affected her judgment and thought processes throughout the period under consideration before petitioner applied for state of california disability benefits and private group disability benefits from her employer’s health plan she was granted benefits from both the state and her employer’s plan for income_tax purposes petitioner reported only her employer’s plan benefits because it was her understanding that unlike the private benefits government disability benefits were not taxable during petitioner applied for social_security administration ssa disability benefits she maintained correspondence with the ssa in a separate folder petitioner maintained other folders including a folder for information and documents that she used in preparing her income_tax return during petitioner received notice that she had been awarded social_security_benefits she filed that notification in the social_security folder during petitioner was paid dollar_figure in social_security_benefits including retroactive benefits and benefits she also received a form ssa-1099 social_security_benefit statement from the ssa which she placed in her social_security folder the form ssa-1099 contains several statements indicating that a portion of social_security_benefits may be taxable petitioner did not report any of the social_security disability benefits because of her understanding and belief that federal benefits for disability like her state benefit were not taxable petitioner reported her private disability benefits for but she did not report either the state or federal disability benefits received in that year for petitioner received a consolidated tax statement statement from her stockbroker the document consisted of eight pages and contained petitioner’s income_tax information including interest tax-exempt municipal interest ordinary dividends qualifying dividends stock transactions and related materials the face or first page of the statement listed amounts for ordinary dividends qualified dividends investment_expenses and interest_income interest_income of dollar_figure was listed the line showing the interest_income contained the following explanation interest_income not included in irs box on that same page were three places that were labeled box they were denominated nontaxable distributions interest_income on u s treasury obligations and other income petitioner found the interest_income not included in irs box language to be ambiguous and confusing and she interpreted it to mean that her interest_income was not taxable petitioner however did extract information from other parts of the statement including tax-exempt municipal interest which she reported on the correct part of her form_1040 u s individual_income_tax_return the fifth page of the statement made clear that the dollar_figure in interest had been received on petitioner’s behalf from various corporate securities respondent’s computer matching capability revealed that petitioner had not reported the social_security disability benefits and interest_income and she was notified by mail shortly after petitioner received the notification from respondent she filed an amended income_tax return along with payment that reported the dollar_figure of interest_income and the portion of her social_security_benefits petitioner’s failure to report the social_security_benefits was based on her lack of understanding about tax_accounting principles and more specifically on the fact that she was a cash_basis taxpayer discussion2 petitioner has conceded that the interest_income and social_security_benefits are taxable she contends however that her failure to report these amounts was reasonable and that the sec_6662 penalty should not apply to her underpayment sec_6662 and b and provides that a taxpayer is liable for a 20-percent accuracy-related_penalty on any 2the parties did not raise any question about the burden_of_proof or sec_7491 under that statute respondent bears a burden of production with respect to the accuracy-related_penalties determined under sec_6662 see sec_7491 portion of an underpayment_of_tax required to be shown on a return attributable to inter alia negligence or disregard of the rules or regulations or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion 116_tc_438 the determination of whether a taxpayer acted with reasonable_cause and in good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances id sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess her proper tax_liability for the year sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include the experience knowledge and education of the taxpayer id we consider the two adjustments separately concerning whether the accuracy-related_penalty applies to the resulting underpayment caused by each with respect to petitioner’s failure to report dollar_figure of interest_income her explanation is that the language preceding the amount shown on the statement was ambiguous we are unable to find that petitioner’s explanation is reasonable under the circumstances petitioner who prepared her own return sorted through this statement to find various amounts of income both taxable and tax exempt and she placed the amounts on various parts of her income_tax return petitioner’s interpretation of the phrase interest_income not included in irs box as meaning that the interest_income was not reportable or taxable is more wishful thinking than anything else moreover we are unconvinced that the face of the statement was ambiguous accordingly and considering all of the circumstances we hold that petitioner’s failure to report the interest_income was not reasonable and petitioner is subject_to the sec_6662 penalty on the resulting underpayment with respect to petitioner’s failure to report dollar_figure of disability benefits her explanation is that it was her understanding and belief that like state disability payments federal disability payments were not subject_to the income_tax we are cognizant of the fact that before petitioner had received disability payments and correctly reported them ie payments from employer’s health plan as taxable and payments from the state of california as not taxable in addition petitioner was being treated by a doctor for a serious mental condition and was taking various medicines that affected her judgment and thinking processes she was involved in pursuing disability claims with three different sources and had received various correspondence from each including the ssa it is clear that she believed the disability payments from the ssa were not taxable she filed correspondence and documents from the ssa in a special folder on that subject and she did not include any of those documents in her separately maintained folder for tax- related documents when her failure to report was brought to her attention by respondent petitioner promptly filed an amended_return including interest and benefits along with payment of the additional tax we note that petitioner did not understand tax_accounting principles and in spite of the fact that respondent had determined that she failed to report the dollar_figure petitioner included only the payments for on her amended_return although all of the dollar_figure had been received during petitioner’s testimony actions and the circumstances of this case are persuasive and reflect that she made a reasonable and good_faith attempt to report her tax_liability as it related to her disability payments accordingly we hold that petitioner is not liable for a sec_6662 penalty on the underpayment caused by her failure to report social_security_benefits to reflect the foregoing decision will be entered under rule
